Citation Nr: 0016858	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966 and from July 1970 to April 1977.

In July 1998, during the course of the appeal, the veteran 
had a hearing before the undersigned.  Thereafter (January 
1999), the Board of Veterans' Appeals (Board) remanded the 
case for further development.  Following that development, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, confirmed and continued its denial of 
entitlement to service connection for PTSD.  Thereafter, the 
case was returned to the Board for further appellate action.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  64 Fed.Reg. 32807-32808 (1999); 
38 C.F.R. § 3.304(f) (1999); See Cohen v. Brown, 10 Vet. App. 
128 (1997).  During the pendency of the appeal, the law 
applicable in this case was amended.  In this regard, it is 
significant to note that the RO has adjudicated the claim 
with consideration of the amended regulation, as reflected in 
the supplemental statement of the case issued in January 
2000.

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

The veteran contends he sustained traumatic and stressful 
events during service, to include having to engage in war 
games, an attack on a nuclear weapons storage facility while 
he was in charge of a security detail, and his duties as a 
medic.  For purposes of establishing a well-grounded claim, 
the veteran is competent to describe and recall his 
experiences in service.  The clinical evidence establishes 
that on VA psychiatric treatment from 1996 to 1999, the 
veteran reported in-service and nonservice (family and 
financial) stressors, when a diagnosis of PTSD was listed in 
July 1998, and history of PTSD was noted in 1999.  As such, 
the record is in equipoise as to whether the PTSD diagnosis 
is related to service or nonservice stressors, and inservice 
stressors may not be excluded.  With resolution of doubt in 
the veteran's favor, the Board finds that the claim of 
service connection for PTSD is at least plausible, and 
therefore, well grounded under 38 U.S.C.A. § 5107(a).



ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded, and to that extent, the appeal is 
allowed.


REMAND

Although the veteran's claim of entitlement to service 
connection for PTSD is well grounded, there is no credible 
supporting evidence that the veteran engaged in combat with 
the enemy (with regard to the claimed attack on a nuclear 
weapons storage facility), or that claimed stressor(s) 
actually occurred, or that there is, in fact, a link, 
established by medical evidence, between the diagnosis and a 
claimed inservice stressor.  

In Cohen at 139, the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter Court) held that the regulatory changes 
referenced above adopted the nomenclature for the diagnosis 
of PTSD which was contained in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994, (DSM-IV) of 
the American Psychiatric Association.  That nomenclature 
effectively established a subjective test as to the 
sufficiency of the stressor in establishing a diagnosis of 
PTSD.  That is, the new nomenclature considered the 
susceptibility of the individual to the claimed (and 
verified) stressors necessary to support a diagnosis of PTSD.  

In August 1996, the RO received numerous reports of stressor 
incidents which the veteran reported as having occurred in 
service.  They included several physical assaults on the 
veteran, as well as incidents in which the veteran witnessed 
violent death.  In one incident, the veteran reported that in 
1972, while assigned to the 69th Ordnance Company, Vicenza, 
Italy, he was a guard supervisor at a nuclear weapons 
facility.  He stated that during that time, the facility was 
attacked and that he received an Army Commendation medal for 
his actions during the attack.  No attempt has been made to 
verify any of the veteran's reported stressor incidents. 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claim.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such treatment or examinations not 
currently on file directly from the 
providers.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

2.  The RO should request, through 
official channels, a copy of the citation 
awarding the veteran the Army 
Commendation Medal which he reportedly 
received in relation to the alleged 
terrorist attack on a nuclear facility in 
Vicenza, Italy.  If the RO is unable to 
obtain a copy the citation through 
official channels, the RO should contact 
the veteran and request a copy of such 
citation.  The RO should also prepare a 
summary of the veteran's alleged 
stressors.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to USASCRUR, 7798 
Cissna Road, Springfield, Virginia 22150-
3197 for verification, to the extent 
possible, of the specific incidents 
alleged by the veteran.  Failures to 
reply or negative responses to any 
request must be noted in writing and also 
associated with the claims folder.

3.  When the foregoing actions are 
completed, and, if  any of the claimed 
stressors are verified, or the RO finds 
the veteran engaged in combat with the 
enemy and has alleged a stressor related 
to such combat, the RO should schedule 
the veteran for a psychiatric examination 
to determine the nature, etiology, and 
extent of any psychiatric disability 
found to be present.  All indicated tests 
and studies should be performed and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  A diagnosis of PTSD must be 
confirmed or ruled out.  Should PTSD be 
found, it is requested that the examiner 
identify and explain the elements of the 
diagnosis including the stressor(s) 
accountable for the disorder.  The 
rationale for all opinions expressed must 
be provided.

4.  When the requested development has 
been completed, the RO should undertake 
any other indicated development and then 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of entitlement to service 
connection for PTSD.  The purposes of the remand 

are to develop the evidence and to ensure compliance with due 
process of law.  The veteran need take no action until he is 
otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

